DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1-7 and 9-20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
Improper Claim Status
Claim 8 is listed in claim status “Original.” However, the instant set of claims includes amendments for claim 8. Accordingly, the actual claim status for claim 8 is “Currently Amended.”
Response to Arguments
Applicant's remarks filed 25 January 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 9 argues:
The applicants continue to contend, moreover, that the art entirely fails to build a system model from an agnostic model as claimed. In the advisory action, the examiner effectively maintained comparisons of the agnostic bounds, and similar disclosure of the art as corresponding to the claimed subject matter. The addition of specific language regarding how the agnostic model is used to generate the desired model is intended to more clearly point out not only this process, but the clear distinctions between the claimed agnostic model as a starting point, and how its features are leveraged to reach a system model.
This argument is unpersuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

However, Applicant’s argument here appears moot because Examiner independently finds that prior art reference Lo and Ross both fail to teach “employs a mixed-integer nonlinear programming solver.” These references do not teach MINLP.
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US patent 6,934,931 B2 Plumer, et al. [herein “Plumer”] in combination with previous art of record. Plumer column 16 lines 21-22 teaches using “a mixed integer nonlinear programming solver.”
Claim Objections
Claims 1, 12, and 19 are objected to because of the following informalities:
Claims 1 and 12 recite “receiving, from a plurality of sensors operational parameters….” There appears to be a missing comma between “sensors” and “operational.”
Claim 1 recites:
and generating a model via an analytics engine executed by a processor, that receives the annotated input data and employs a mixed-integer nonlinear programming solver to generate the model based upon an agnostic model stored in a memory and upon the annotated input data, wherein ….
There appears to be a missing comma between “model” and “via”. The comma after processor seems incorrect. Lastly, there is a missing comma after “model” before “based upon.” That is, the cited section should read:
and generating a model, via an analytics engine executed by a processor[[,]] that receives the annotated input data and employs a mixed-integer nonlinear programming solver to generate the model, based upon an agnostic model stored in a memory and upon the annotated input data, wherein ….
The discussion of the analytics engine is describing the actor which is performing the “generating” and not a description of the generating itself. Therefore the statement is parenthetical and should be separated by parenthesis, commas, or without any separation when doing so does not result in confusion. In patent claims the separation of parenthetical phrases is almost always done using commas. The end of the parenthetical is between “model” and “based upon” and the addition of that second comma denotes the 
Claim 12 recites “generating a model via an analytics engine executed by a processor, that ….” Similar to claim 1 immediately above it appears the commas should be placed as follows: “generating a model, via an analytics engine executed by a processor[[,]] that ….”. In claim 12 the third comma is present. Note, for claim 19, the parenthetical does not require any comma correction. There is no confusion for claim 19 because there is no recitation of further steps performed by the analytics engine (i.e. receipt of the annotated input data).
Claims 12 and 19 last clause recites “based upon an integer decision variables, a subset of the input variables and a subset of the candidate functions.” This recitation appears to be missing an Oxford comma and should recite “based upon an integer decision variables, a subset of the input variables, and a subset of the candidate functions.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 6,934,931 B2 Plumer, et al. [herein “Plumer”] and US 2016/0054720 A1 Lo, et al. [herein “Lo”].
Claim 1 recites “A non-transitory computer readable medium storing a program causing a computer to execute a method for a physical processor.” Plumer column 6 lines 54-57 disclose “the term ‘computer system’ can be broadly defined to encompass any device having a processor which executes instructions from a memory medium.” A computer system with memory and processor is a respective computer readable medium and physical processor.
comprising: receiving, from a plurality of sensors operational parameters of a controlled machine or process to produce sensed data.” Plumer column 2 lines 27-32 disclose:
the method involves gathering historical data which describes the process. This historical data may comprise a combination of inputs and the resulting outputs when these inputs are applied to the respective process. This historical data may be gathered in many and various ways.
The inputs for a process are operational parameters. The resulting outputs correspond with sensed data.
Plumer does not explicitly disclose using sensors for the historical data; however, in analogous art of automation control, Lo paragraph 33 lines 2-3 teach “all data (e.g. sensor inputs, control variables, etc.) may be historized at high sampling rate.” Historized sensor inputs and control variables are historical data comprising sensor data and operational parameters. The sensor data is produced sensed data. The control variables are operational parameters. See further Lo paragraph 27 line 7 teaching “a sensor.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Plumer and Lo. One having ordinary skill in the art would have found motivation to use using sensors to collect historical data into the system of modeling optimization and control for the advantageous purpose of using one of the various ways of gathering historical data. See Plumer column 2 lines 27-32. Further motivation to combine is found for the advantageous purpose of performing analysis of sensor data and control parameters. See Lo paragraph 6.
Claim 1 further recites “receiving annotated input data for respective input variables, the annotated input data being derived from the sensed data or from data generated by an automation controller.” Plumer column 2 line 35 discloses “the method may preprocess the historical data.” The preprocessed historical data corresponds with annotated input data derived from the sensed data or data generated by an automation controller.
Claim 1 further recites “and generating a model via an analytics engine executed by a processor, that receives the annotated input data and employs a mixed-integer nonlinear programming solver to generate the model based upon an agnostic model stored in a memory and upon the annotated input data.” Plumer column 2 lines 57-59 disclose “After the model has been selected, a training algorithm may be applied to the model using the historical data, e.g., to train the neural net.” Training the neural net is part of training the model. The neural network structure is an 
Plumer column 15 lines 63-66 disclose “Given a particular formulation of the problem, various solvers (or optimizers) may be applied in order to optimize how the process will behave over a horizon.” Plumer column 16 line 9 discloses “a neural net model” for the “dynamic process model.” Plumer column 16 lines 20-22 disclose “the solver object or component may comprise a nonlinear programming solver, a mixed integer nonlinear programming solver or an evolutionary solver, among others.” Applying a mixed integer nonlinear programming (MINLP) solver to the dynamic process model of the neural network is employing a MINPL solver to generate the model based upon the agnostic neural network model.
Claim 1 further recites “wherein the agnostic model comprises a set of candidate base functions that are used to build the model from variables of interest.” Plumer column 16 line 9 discloses “a neural net model” for the “dynamic process model.” The neural network is an agnostic model. The structure of the neural network is a set of candidate base functions.
Plumer column 2 lines 57-59 disclose “After the model has been selected, a training algorithm may be applied to the model using the historical data, e.g., to train the neural net.” Training the neural network model using the historical data us using the variables of interest to build the model.
See further comparison of Plumer column 16 lines 6-16 with Specification disclosure in paragraph 32.
Claim 1 further recites “and wherein the analytics engine selects input variables of interest of the system represented by the annotated input data for provision to the candidate base functions.” Plumer column 10 lines 62-65 disclose “Empirical Model––A model that captures the input/output behavior of the system based on measured data without relying on knowledge of the physical processes that occur within the system.” Plumer column 11 line 66 teaches “a neural network” is one such empirical modeling type. 
Plumer column 2 lines 57-59 disclose “After the model has been selected, a training algorithm may be applied to the model using the historical data, e.g., to train the neural net.” Plumer column 2 lines 27-32 disclose:

The inputs used as a part of the (preprocessed) historical data used in training the neural network are by definition input variables which are selected for use. Training the neural network is provisioning the respective neural network functions with said data. See further Plume column 11 lines 30-36 regarding training incorporating expert knowledge applied to the data (i.e. a further selecting).
Claim 2 further recites “2. The non-transitory computer readable medium of claim 1, wherein the annotated input data is provided to the analytics engine as a data structure, and wherein the analytics engine outputs data defining the model as a data structure.” Plumer column 2 lines 27-32 disclose:
the method involves gathering historical data which describes the process. This historical data may comprise a combination of inputs and the resulting outputs when these inputs are applied to the respective process. This historical data may be gathered in many and various ways.
The pairing of the outputs with “when these inputs are applied” is pairing the output data with respective inputs. This structured correspondence of inputs and outputs is a data structure. Accordingly, the preprocessed historical data is annotated input data with corresponding data structure.
Claim 3 further recites “3. The non-transitory computer readable medium of claim 1, wherein the agnostic model comprises a plurality of candidate functions that can be executed for each input variable of the annotated input data and combined to form candidate relationships between the input variables and output variables.” Plumer column 16 line 9 discloses “a neural net model” for the “dynamic process model.” Plumer column 2 lines 57-59 disclose “After the model has been selected, a training algorithm may be applied to the model using the historical data, e.g., to train the neural net.” A neural network model is a plurality of candidate functions (the network) that can be executed to form relationships between input variables and output variables. See also Plumer column 2 lines 27-32 describing the historical data inputs and outputs upon which the neural network is trained.
Claim 6 further recites “6. The non-transitory computer readable medium of claim 3, wherein the agnostic model comprises a combinatorial stage that combines the candidate relationships to generate a candidate model.” The claim language “combinatorial stage” is interpreted in light of Specification paragraph 63.
a mixed integer nonlinear programming solver or an evolutionary solver, among others.” Applying a mixed integer nonlinear programming (MINLP) solver to the dynamic process model of the neural network is employing a MINPL solver to generate the model based upon the agnostic neural network model. The mixed integer search stage of the MINLP solver is a respective combinatorial stage for generating the model.
Claim 8 further recites “8. The non-transitory computer readable medium of claim 1, wherein the analytics engine comprises a plurality of analytics modules instantiatable when provided with annotated input data in a pre-defined data structure, the analytics modules comprising a modeling module that is instantiated to generate the model.” Plumer column 16 lines 1-5 disclose:
each of the solver, problem formulation, and dynamic process model may comprise different modular plug and play components which may be created using the component architecture described above and which may be readily used or inserted to provide different solutions
Modular plug and play components are a plurality of analytics modules. Inserting the respective module to create a solution is instantiating the respective module. See further Plumer column 16 lines 32-35.
Plumer column 2 lines 57-59 disclose “After the model has been selected, a training algorithm may be applied to the model using the historical data, e.g., to train the neural net.” Training the neural net is providing respective annotated input data to the corresponding analytics module (i.e. a neural net and MINLP solver).
Claim 9 further recites “9. The non-transitory computer readable medium of claim 8, wherein the analytics modules comprise at least an optimization module in addition to the model module.” Plumer column 16 lines 1-5 disclose:
each of the solver, problem formulation, and dynamic process model may comprise different modular plug and play components which may be created using the component architecture described above and which may be readily used or inserted to provide different solutions
The solver is an optimization module. Plumer column 15 line 64 states “various solvers (or optimizers).” The dynamic process model is the model module.
10. The non-transitory computer readable medium of claim 1, wherein the analytics engine is configured to generate the model based upon historical input data.” Plumer column 2 lines 27-32 disclose:
the method involves gathering historical data which describes the process. This historical data may comprise a combination of inputs and the resulting outputs when these inputs are applied to the respective process. This historical data may be gathered in many and various ways.
Claim 11 further recites “11. The non-transitory computer readable medium of claim 1, wherein the analytics engine is configured to generate the model during operation of the automation controller and while the input data is being generated by the controlled system or process.” Plumer column 11 line 35 discloses “real-time decision-making.” Plumer column 15 lines 41-46 disclose:
A combined sequential and continuous control system with continuous optimization is used for this step. The schedule and path selection can execute in real-time, and the results can be automatically downloaded to the real-time sequential and continuous optimization engine.
A real-time decision optimization engine is an analytics engine which operates during the operation. Executing in real-time is during the operation.
Claim 12 recites “12. A non-transitory computer readable medium storing a program causing a computer to execute a method for a physical processor.” Plumer column 6 lines 54-57 disclose “the term ‘computer system’ can be broadly defined to encompass any device having a processor which executes instructions from a memory medium.” A computer system with memory and processor is a respective computer readable medium and physical processor.
Claim 12 further recites “comprising: receiving, from a plurality of sensors operational parameters of a controlled machine or process.” lumer column 2 lines 27-32 disclose:
the method involves gathering historical data which describes the process. This historical data may comprise a combination of inputs and the resulting outputs when these inputs are applied to the respective process. This historical data may be gathered in many and various ways.
The inputs for a process are operational parameters. The resulting outputs correspond with sensed data.
Plumer does not explicitly disclose using sensors for the historical data; however, in analogous art of automation control, Lo paragraph 33 lines 2-3 teach “all data (e.g. sensor inputs, control variables, etc.) may be historized at high sampling rate.” Historized sensor inputs and control variables are historical See further Lo paragraph 27 line 7 teaching “a sensor.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Plumer and Lo. One having ordinary skill in the art would have found motivation to use using sensors to collect historical data into the system of modeling optimization and control for the advantageous purpose of using one of the various ways of gathering historical data. See Plumer column 2 lines 27-32. Further motivation to combine is found for the advantageous purpose of performing analysis of sensor data and control parameters. See Lo paragraph 6.
Claim 12 further recites “generating a model via an analytics engine executed by a processor, that receives annotated input data derived from the sensed data or from data generated by an automation controller, based upon an agnostic model stored in a memory and upon the annotated input data.” Plumer column 2 lines 57-59 disclose “After the model has been selected, a training algorithm may be applied to the model using the historical data, e.g., to train the neural net.” Training the neural net is part of training the model. The neural network structure is an agnostic model (before it is trained). Training the neural network model is basing the resulting generated model on the annotated input data. The historical data (preprocessed) corresponds with the annotated input data.
Plumer column 15 lines 63-66 disclose “Given a particular formulation of the problem, various solvers (or optimizers) may be applied in order to optimize how the process will behave over a horizon.” Plumer column 16 line 9 discloses “a neural net model” for the “dynamic process model.” Plumer column 16 lines 20-22 disclose “the solver object or component may comprise a nonlinear programming solver, a mixed integer nonlinear programming solver or an evolutionary solver, among others.” Applying a mixed integer nonlinear programming (MINLP) solver to the dynamic process model of the neural network is employing a MINPL solver to generate the model based upon the agnostic neural network model.
Claim 12 further recites “wherein the analytics engine selects input variables of interest of the system represented by the annotated input data for provision to candidate base functions of the agnostic model.” Plumer column 10 lines 62-65 disclose “Empirical Model––A model that captures the input/output behavior of the system based on measured data without relying on knowledge of the 
Plumer column 2 lines 57-59 disclose “After the model has been selected, a training algorithm may be applied to the model using the historical data, e.g., to train the neural net.” Plumer column 2 lines 27-32 disclose:
This historical data may comprise a combination of inputs and the resulting outputs when these inputs are applied to the respective process.
The inputs used as a part of the (preprocessed) historical data used in training the neural network are by definition input variables which are selected for use. Training the neural network is provisioning the respective neural network functions with said data. See further Plume column 11 lines 30-36 regarding training incorporating expert knowledge applied to the data (i.e. a further selecting).
Claim 12 further recites “and reduces an error between a prediction-based variable and a measurement-based variable.” Plumer column 10 lines 53-55 disclose “Optimal decision making requires appropriately constructed models that accurately describe the behavior of the system.” Accurately describing the behavior of the system is reducing an error in predicting the behavior of the system. The model predicted behavior is a prediction based variable(s).
Plumer column 10 lines 62-65 disclose “Empirical Model––A model that captures the input/output behavior of the system based on measured data without relying on knowledge of the physical processes that occur within the system.” Empirical modeling based on measured data is using a measurement-based variable.
Claim 12 further recites “based upon an integer decision variables.” Plumer column 16 lines 20-22 disclose “the solver object or component may comprise a nonlinear programming solver, a mixed integer nonlinear programming solver or an evolutionary solver, among others.” Applying a mixed integer nonlinear programming (MINLP) solver to the dynamic process model of the neural network is using integer decision variables. Specifically, the mixed integer part of MINLP is the integer decision variables.
Claim 12 further recites “based upon … a subset of the input variables.” Plumer column 2 line 35 discloses “the method may preprocess the historical data.” Plumer column 2 lines 37-43 disclose:
preprocessing may be performed to manipulate or remove error conditions or missing data, or accommodate data points that are marked as bad or erroneous. Preprocessing may also be performed to filter out noise and unwanted data. Further, preprocessing of the data 
Removing bad data, unwanted data, and variables is using only a subset of the input variables of the unpreprocessed historical data.
Claim 12 further recites “based upon … and a subset of the candidate functions.” Plumer column 2 lines 55-57 disclose “the neural net structure may be a fully connected neural net or a partly connected neural net.” A partly connected neural net is a subset of the candidate functions in comparison to the fully connected neural net.
Dependent claim 13 is substantially similar to claim 2 above and is rejected for the same reasons.
Dependent claim 14 is substantially similar to claim 3 above and is rejected for the same reasons.
Dependent claims 15-18 are substantially similar to claims 8-11 above and are rejected for the same reasons.
Claim 19 recites “19. A non-transitory computer readable medium storing a program causing a computer to execute a method for a physical processor.” Plumer column 6 lines 54-57 disclose “the term ‘computer system’ can be broadly defined to encompass any device having a processor which executes instructions from a memory medium.” A computer system with memory and processor is a respective computer readable medium and physical processor.
Claim 19 further recites “comprising: receiving annotated input data derived from the sensed data or from data generated by an automation controller.” Plumer column 2 lines 27-32 disclose:
the method involves gathering historical data which describes the process. This historical data may comprise a combination of inputs and the resulting outputs when these inputs are applied to the respective process. This historical data may be gathered in many and various ways.
The inputs for a process are operational parameters. The resulting outputs correspond with sensed data.
Plumer does not explicitly disclose using sensors for the historical data; however, in analogous art of automation control, Lo paragraph 33 lines 2-3 teach “all data (e.g. sensor inputs, control variables, etc.) may be historized at high sampling rate.” Historized sensor inputs and control variables are historical See further Lo paragraph 27 line 7 teaching “a sensor.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Plumer and Lo. One having ordinary skill in the art would have found motivation to use using sensors to collect historical data into the system of modeling optimization and control for the advantageous purpose of using one of the various ways of gathering historical data. See Plumer column 2 lines 27-32. Further motivation to combine is found for the advantageous purpose of performing analysis of sensor data and control parameters. See Lo paragraph 6.
Claim 19 further recites “generating a model via an analytics engine executed by a processor based upon the annotated input data and an agnostic model stored in a memory.” Plumer column 2 lines 57-59 disclose “After the model has been selected, a training algorithm may be applied to the model using the historical data, e.g., to train the neural net.” Training the neural net is part of training the model. The neural network structure is an agnostic model (before it is trained). Training the neural network model is basing the resulting generated model on the annotated input data. The historical data (preprocessed) corresponds with the annotated input data.
Plumer column 15 lines 63-66 disclose “Given a particular formulation of the problem, various solvers (or optimizers) may be applied in order to optimize how the process will behave over a horizon.” Plumer column 16 line 9 discloses “a neural net model” for the “dynamic process model.” Plumer column 16 lines 20-22 disclose “the solver object or component may comprise a nonlinear programming solver, a mixed integer nonlinear programming solver or an evolutionary solver, among others.” Applying a mixed integer nonlinear programming (MINLP) solver to the dynamic process model of the neural network is employing a MINPL solver to generate the model based upon the agnostic neural network model.
Claim 19 further recites “wherein the analytics engine selects input variables of interest of the system represented by the annotated input data for provision to candidate base functions of the agnostic model.” Plumer column 10 lines 62-65 disclose “Empirical Model––A model that captures the input/output behavior of the system based on measured data without relying on knowledge of the physical processes that occur within the system.” Plumer column 11 line 66 teaches “a neural network” is one such empirical modeling type. 

This historical data may comprise a combination of inputs and the resulting outputs when these inputs are applied to the respective process.
The inputs used as a part of the (preprocessed) historical data used in training the neural network are by definition input variables which are selected for use. Training the neural network is provisioning the respective neural network functions with said data. See further Plume column 11 lines 30-36 regarding training incorporating expert knowledge applied to the data (i.e. a further selecting).
Claim 19 further recites “and reduces an error between a prediction-based variable and a measurement-based variable.” Plumer column 10 lines 53-55 disclose “Optimal decision making requires appropriately constructed models that accurately describe the behavior of the system.” Accurately describing the behavior of the system is reducing an error in predicting the behavior of the system. The model predicted behavior is a prediction based variable(s).
Plumer column 10 lines 62-65 disclose “Empirical Model––A model that captures the input/output behavior of the system based on measured data without relying on knowledge of the physical processes that occur within the system.” Empirical modeling based on measured data is using a measurement-based variable.
Claim 19 further recites “based upon an integer decision variables.” Plumer column 16 lines 20-22 disclose “the solver object or component may comprise a nonlinear programming solver, a mixed integer nonlinear programming solver or an evolutionary solver, among others.” Applying a mixed integer nonlinear programming (MINLP) solver to the dynamic process model of the neural network is using integer decision variables. Specifically, the mixed integer part of MINLP is the integer decision variables.
Claim 19 further recites “based upon … a subset of the input variables.” Plumer column 2 line 35 discloses “the method may preprocess the historical data.” Plumer column 2 lines 37-43 disclose:
preprocessing may be performed to manipulate or remove error conditions or missing data, or accommodate data points that are marked as bad or erroneous. Preprocessing may also be performed to filter out noise and unwanted data. Further, preprocessing of the data may be performed because in some cases the actual variables in the data are themselves awkward in modeling.

Claim 19 further recites “based upon … and a subset of the candidate functions.” Plumer column 2 lines 55-57 disclose “the neural net structure may be a fully connected neural net or a partly connected neural net.” A partly connected neural net is a subset of the candidate functions in comparison to the fully connected neural net.
Dependent claim 20 is substantially similar to claim 3 above and is rejected for the same reasons.
Dependent Claims 4 and 5
Claims 4 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Plumer and Lo as applied to claim 3 above, and further in view of US 2010/0083270 A1 Kline, et al. [herein “Kline”].
Claim 4 further recites “4. The non-transitory computer readable medium of claim 3, wherein the agnostic model comprises a selection filter for down-selecting the input variables.” Examiner is interpreting the claim language “selection filter for down selecting” in light of Specification paragraph 53. In particular Specification paragraph 53 states “filtered by a human operator … a down-selected set is established.”
Plumer column 11 lines 30-36 teaches model training using expert knowledge. An expert is a human operator. Accordingly, training using expert knowledge is a user filtering of respective empirical data.
But neither Plumer nor Lo explicitly disclose filtering of a human operator using a down-select; however, in analogous art of automation control, Kline paragraph 30 lines 3-8 and 25-27 and figure 3 teaches:
The user interface 300 … to determine possible attributes, attribute ranges, and attribute limits. Upon retrieval of the attribute data, the user interface 300 can present this information to the user in the form of a attribute box label 310 and a field drop down selection box. 
…
create a drop down box with the two possible settings from which the user could choose.
A user drop-down selection of relevant attributes is a user selection filter for down-selecting respective variables.
See Kline paragraph 6.
Claim 5 further recites “5. The non-transitory computer readable medium of claim 4, wherein the selection filter is configured to receive human selections for down-selecting the input variables.” Examiner is interpreting the claim language “selection filter for down selecting” in light of Specification paragraph 53. In particular Specification paragraph 53 states “filtered by a human operator … a down-selected set is established.”
Plumer column 11 lines 30-36 teaches model training using expert knowledge. An expert is a human operator. Accordingly, training using expert knowledge is a user filtering of respective empirical data.
But neither Plumer nor Lo explicitly disclose filtering of a human operator using a down-select; however, in analogous art of automation control, Kline paragraph 30 lines 3-8 and 25-27 and figure 3 teaches:
The user interface 300 … to determine possible attributes, attribute ranges, and attribute limits. Upon retrieval of the attribute data, the user interface 300 can present this information to the user in the form of a attribute box label 310 and a field drop down selection box. 
…
create a drop down box with the two possible settings from which the user could choose.
A user drop-down selection of relevant attributes is a user selection filter for down-selecting respective variables.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Plumer, Lo, and Kline. One having ordinary skill in the art would have found motivation to use drop-down selection box for a user to select attributes into the system of modeling optimization and control for the advantageous purpose of “enable[ing] resources to be programmatically selected while mitigating the requirements of writing explicit phase code per resource to perform the selection.” See Kline paragraph 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Plumer and Lo as applied to claim 6 above, and further in view of Bochenek, R., et al. “Studies in Adaptive Random Search Optimization for MINLP Problems” Computers & Chemical Engineering Supplement, pp. S483-S486 (1999) [herein “Bochenek”].
Claim 7 further recites “7. The non-transitory computer readable medium of claim 6, wherein the combinatorial stage at least partially randomly combines the candidate relationships.” Neither Plumer nor Lo explicitly disclose randomly combining in the combinatorial stage; however, in analogous art of MINLP solving, Bochenek title teaches “Adaptive Random Search Optimization for MINLP Problems.” Random search in MINLP is using at least partly random combinations of candidate relationships.
Bochenek page S484 left column item 2 teaches “2. Generate values of integer variables [] applying probabilities . Let’s notice that in first external loop uniform distribution is assumed for all integer variables.” Bochenek page S484 right column item 8 similarly teaches using probabilities for updating probabilities for the integer variables. The search of the integer variables in the MINLP problem is part of the combinatorial stage. Using probabilities for generating the integer variables is using at least partially randomness.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Plumer, Lo, and Bochenek. One having ordinary skill in the art would have found motivation to use random search into the MINLP solver of Plumer because the M-LJ algorithm “performs better” and is an “easy to use optimization tool for solving certain types of practical MINLP problems.” See Bochenek page S486 right column “Conclusions” paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        13 February 2021